NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 13a0072n.06

                                           No. 12-1139

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                         FILED
                                                                                       Jan 15, 2013
                                                                                DEBORAH S. HUNT, Clerk
                                                 )
PHILIP S. CONNOR AND CAROLYN H.                  )
CONNOR,                                          )
                                                 )
       Debtors-Appellees,                        )     ON APPEAL FROM THE UNITED
                                                 )     STATES DISTRICT COURT FOR THE
v.                                               )     EASTERN DISTRICT OF MICHIGAN
                                                 )
KRISPEN S. CARROLL,                              )
                                                 )
       Trustee-Appellant.                        )


Before: NORRIS, GIBBONS and DONALD, Circuit Judges.

       JULIA SMITH GIBBONS, Circuit Judge. The debtors in this case, Philip S. Connor and

Carolyn H. Connor, filed a petition for relief under Chapter 13 of the United States Bankruptcy

Code. The bankruptcy court determined that proceeds from settlement of a personal injury lawsuit

that was pending at the time the Connors filed their petition should be characterized as “disposable

income” pursuant to 11 U.S.C. § 1325(b).             The district court subsequently reversed that

determination and this appeal followed.

       A district court’s determination of whether funds should be considered “disposable income”

is a conclusion of law, which we review de novo. See Hamilton v. Lanning (In re Lanning), 545

F.3d 1269, 1274 (10th Cir. 2008), aff’d 130 S. Ct. 2464 (2010). The district court held that the

personal injury proceeds in this case were neither known nor virtually certain at the time of



                                                -1-
No. 12-1139
Philip S. Connor, et al. v. Krispen S. Carroll

confirmation of the plan and that therefore they could not be considered to be disposable income in

the aftermath of the Supreme Court’s decision in Lanning, 130 S. Ct. 2464. Because the district

court thoroughly articulated its reasoning for reversing the bankruptcy court on the record presented

in this case, a detailed written opinion from this Court would be unnecessarily duplicative.1 We

therefore AFFIRM the Order issued January 23, 2012, by the Honorable Julian Abele Cook, Jr., on

the basis of the reasoning contained in that order.




       1
          At oral argument, the trustee appeared to argue that the amount of personal injury proceeds
were, in fact, known at the time of confirmation. However, this contention lacks evidentiary support
in the record on appeal.

                                                 -2-